DETAILED ACTION
EXAMINER’S AMENDMENT
The application has been amended as follows: An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe McKinney Muncy on 3/19/2021.  
The application has been amended as follows: claims 11-20 are cancelled.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2001/0043335 to Norita et al. teaches a measuring system with improved method of reading image data of an object by scanning a start position in an area image sensor and transferring content to a vertical scanning circuit.  An image of a desired row is read by horizontal scanning and one shift signal for vertical scanning is input, and the position of scanning is shifted by one row, and horizontal scanning is performed.  The shape of an object is determined when a portion is determined.  
Further, U.S. Pub. No. 2005/0046979 to Hiley et al. teaches a precision mirror displacement assembly for controlling rotation of a mirror about a rotational axis to obtain a precise mirror orientation and includes a mirror having an enhanced backside .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697